DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

2.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 12-16, 18-22 and 24 of U.S. Patent No. 11,032,142. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant Application (17/320,100)
US Patent No. 11,032,142
1. A switching method, comprising: configuring, by a base station, a switching message for a narrow-bandwidth receiving mode, the switching message comprising time when a terminal is indicated to enter the narrow-bandwidth receiving mode and a position of a narrow bandwidth on a frequency band when the narrow-bandwidth receiving mode is entered;
sending the switching message to the terminal to indicate the terminal to switch to the narrow bandwidth specified in the switching message for information reception, the narrow bandwidth being smaller than a system bandwidth;
and sending Downlink Control Information (DCI) for the terminal in a Physical Downlink Control Channel (PDCCH) on the narrow bandwidth, wherein the DCI is located in a User Equipment (UE)-specific search space corresponding to the terminal and is at a Control Channel Element (CCE) aggregation level corresponding to the terminal.
Note: A portion of claim 1 and claim 2 of the US Patent No. 11,032,142 addresses all the limitation(s) of claim 1 of the instant application.

 1. A switching method, comprising: configuring, by a base station, a switching message for a narrow-bandwidth receiving mode, the switching message comprising time when a terminal is indicated to enter the narrow-bandwidth receiving mode and a position of a narrow bandwidth on a frequency band when the narrow-bandwidth receiving mode is entered;
sending the switching message to the terminal to indicate the terminal to switch to the narrow bandwidth specified in the switching message for information reception, the narrow bandwidth being smaller than a system bandwidth;
2. The switching method of claim 1, further comprising: sending Downlink Control Information (DCI) for the terminal in a Physical Downlink Control Channel (PDCCH) on the narrow bandwidth, wherein the DCI is located in a User Equipment (UE)-specific search space corresponding to the terminal and is at a Control Channel Element (CCE) aggregation level corresponding to the terminal.







and sending time information of stopping narrow-band signal detection and restarting signal detection to the terminal, wherein the time information of stopping narrow-band signal detection is sent by the base station to the terminal to indicate the terminal to enter a dormant state at a moment when narrow-band signal detection is stopped.
 




















2. The switching method of claim 1, further comprising: pre-configuring a duration of narrow-band signal detection of the terminal in the narrow-bandwidth receiving mode and an interval period of the narrow-band signal detection, and sending the duration of the narrow-band signal detection and the interval period of the narrow-band signal detection to the terminal;
Note: The above limitation(s) is/are addressed in alternate form and thus not addressed by the US Patent No. 11,032,142.

or, sending time information of stopping narrow-band signal detection and restarting signal detection to the terminal.
Note: A portion of claim 1 of the US Patent No. 11,032,142 addresses the above limitation(s).
1. A switching method, comprising: configuring, by a base station, a switching message for a narrow-bandwidth receiving mode, the switching message comprising time when a terminal is indicated to enter the narrow-bandwidth receiving mode and a position of a narrow bandwidth on a frequency band when the narrow-bandwidth receiving mode is entered;
sending the switching message to the terminal to indicate the terminal to switch to the narrow bandwidth specified in the switching message for information reception, the narrow bandwidth being smaller than a system bandwidth;


















and sending time information of stopping narrow-band signal detection and restarting signal detection to the terminal,


wherein the time information of stopping narrow-band signal detection is sent by the base station to the terminal to indicate the terminal to enter a dormant state at a moment when narrow-band signal detection is stopped.
3. The switching method of claim 2, after the terminal is switched to the narrow bandwidth specified in the switching message for the information reception, the method further comprising:
sending a frequency band index and a switching delay to the terminal to indicate the terminal to switch to another narrow bandwidth or another system bandwidth, wherein the frequency band index is used to indicate a bandwidth that the terminal is to be switched to at different frequency-domain positions, and the switching delay is used to indicate a time offset between a present moment and a moment when the terminal starts signal reception on the bandwidth indicated by the frequency band index.
Note: Claim 3 of the US Patent No. 11,032,142 is identical to claim 3 of instant application.
3. The switching method of claim 1, after the terminal is switched to the narrow bandwidth specified in the switching message for the information reception, the method further comprising:
sending a frequency band index and a switching delay to the terminal to indicate the terminal to switch to another narrow bandwidth or another system bandwidth, wherein the frequency band index is used to indicate a bandwidth that the terminal is to be switched to at different frequency-domain positions, and the switching delay is used to indicate a time offset between a present moment and a moment when the terminal starts signal reception on the bandwidth indicated by the frequency band index.
4. The switching method of claim 2, when the terminal is in the narrow-bandwidth receiving mode, the method further comprising: in the PDCCH on the narrow bandwidth, scheduling for the terminal a Physical Downlink Shared Channel (PDSCH) comprising downlink data, the downlink data being less than a preset capacity.
Note: Claim 4 of US Patent No. 11,032,142 is identical to claim 4 of instant application.
4. The switching method of claim 1, when the terminal is in the narrow-bandwidth receiving mode, the method further comprising: in the PDCCH on the narrow bandwidth, scheduling for the terminal a Physical Downlink Shared Channel (PDSCH) comprising downlink data, the downlink data being less than a preset capacity.
5. The switching method of claim 4, wherein a frequency-domain resource of the PDSCH is located within the narrow bandwidth, and the DCI sent in the PDCCH on the narrow bandwidth comprises a resource index corresponding to the frequency- domain resource allocated for the PDSCH and comprises a Modulation and Coding Scheme (MCS) for the downlink data.
Note: Claim 5 of US Patent No. 11,032,142 is identical to claim 5 of instant application.
5. The switching method of claim 4, wherein a frequency-domain resource of the PDSCH is located within the narrow bandwidth, and the DCI sent in the PDCCH on the narrow bandwidth comprises a resource index corresponding to the frequency-domain resource allocated for the PDSCH and comprises a Modulation and Coding Scheme (MCS) for the downlink data.
6. The switching method of claim 2, when the terminal is in the narrow-bandwidth receiving mode, the method further comprising: in the PDCCH on the narrow bandwidth, sending a  feedback acknowledgement signal and a Hybrid Auto Repeat Request (HARQ) process identifier for uplink transmission to the terminal.
Note: Claim 6 of US Patent No. 11,032,142 is identical to claim 6 of instant application.
6. The switching method of claim 1, when the terminal is in the narrow-bandwidth receiving mode, the method further comprising: in the PDCCH on the narrow bandwidth, sending a feedback acknowledgement signal and a Hybrid Auto Repeat Request (HARD) process identifier for uplink transmission to the terminal.
7. A switching method, comprising:
receiving, by a terminal, a switching message for a narrow-bandwidth receiving mode, the switching message configured by a base station and comprising time when the terminal is indicated to enter the narrow-bandwidth receiving mode and a position of a narrow bandwidth on a frequency band when the narrow-bandwidth receiving mode is entered; 

switching to the narrow bandwidth specified in the switching message for information reception, the narrow bandwidth being smaller than a system bandwidth;
and


receiving Downlink Control Information (DCI) for the terminal in a Physical Downlink Control Channel (PDCCH) on the narrow bandwidth, wherein the DCI is located in a User Equipment (UE)-specific search space corresponding to the terminal and is at a Control Channel Element (CCE) aggregation
level corresponding to the terminal.
Note: A portion of claim 7 and claim 8 of the US Patent No. 11,032,142 addresses all limitation(s) of claim 7 of the instant application.
7. A switching method, comprising: receiving, by a terminal, a switching message for a narrow-bandwidth receiving mode, the switching message configured by a base station and comprising time when the terminal is indicated to enter the narrow-bandwidth receiving mode and a position of a narrow bandwidth on a frequency band when the narrow-bandwidth receiving mode is entered;
switching to the narrow bandwidth specified in the switching message for information reception, the narrow bandwidth being smaller than a system bandwidth;



8. The switching method of claim 7, further comprising: receiving Downlink Control Information (DCI) for the terminal in a Physical Downlink Control Channel (PDCCH) on the narrow bandwidth, wherein the DCI is located in a User Equipment (UE)-specific search space corresponding to the terminal and is at a Control Channel Element (CCE) aggregation level corresponding to the terminal.







and receiving time information of stopping narrow-band signal detection and restarting signal detection from the base station, turning off the receiver to enter a dormant state at a moment when the narrow-band signal detection is stopped and turning on the receiver at a moment when the signal detection is restarted.
8. The switching method of claim 7, further comprising:
receiving a duration of narrow-band signal detection of the terminal in the narrow-bandwidth receiving mode and an interval period of the narrow-band signal detection, which are pre-configured by the base station, and turning off a receiver in the interval period;
Note: The above limitation(s) is recited in alternate form and not addressed by US Patent No. 11,032,142



or, receiving time information of stopping narrow-band signal detection and restarting signal detection from the base station, turning off the receiver at a moment when the narrow-band signal detection is stopped and turning on the receiver at a moment when the signal detection is restarted.
Note: The portion of claim 7 of US Patent No. 11,032,142 addresses the above limitation(s).
7. A switching method, comprising: receiving, by a terminal, a switching message for a narrow-bandwidth receiving mode, the switching message configured by a base station and comprising time when the terminal is indicated to enter the narrow-bandwidth receiving mode and a position of a narrow bandwidth on a frequency band when the narrow-bandwidth receiving mode is entered; switching to the narrow bandwidth specified in the switching message for information reception, the narrow bandwidth being smaller than a system bandwidth;

and receiving time information of stopping narrow-band signal detection and restarting signal detection from the base station, turning off the receiver to enter a dormant state at a moment when the narrow-band signal detection is stopped and turning on the receiver at a moment when the signal detection is restarted.
9. The switching method of claim 8, after the terminal is switched to the narrow bandwidth specified in the switching message for the information reception, the method further comprising:
receiving a frequency band index and a switching delay from the base station, and switching to another narrow bandwidth or another system bandwidth according to the frequency band index and the switching delay,
wherein the frequency band index is used to indicate a bandwidth that the terminal is to switch to at different frequency-domain positions, and the switching delay is used to indicate a time offset between a present moment and a moment when the terminal starts signal reception on the bandwidth indicated by the frequency band index.
Note: Claim 9 of US Patent No. 11,032,142 is identical to claim 9 of instant application.
9. The switching method of claim 7, after the terminal is switched to the narrow bandwidth specified in the switching message for the information reception, the method further comprising: receiving a frequency band index and a switching delay from the base station, and switching to another narrow bandwidth or another system bandwidth according to the frequency band index and the switching delay, wherein the frequency band index is used to indicate a bandwidth that the terminal is to switch to at different frequency-domain positions, and the switching delay is used to indicate a time offset between a present moment and a moment when the terminal starts signal reception on the bandwidth indicated by the frequency band index.
10. The switching method of claim 8, when the terminal is in the narrow-bandwidth receiving mode, the method further comprising:
in the PDCCH on the narrow bandwidth, receiving a Physical Downlink Shared Channel (PDSCH) scheduled for the terminal by the base station and comprising downlink data, the downlink data being less than a preset capacity.
Note: Claim 10 of US Patent No. 11,032,142 is identical to claim 10 of instant application.


10. The switching method of claim 7, when the terminal is in the narrow-bandwidth receiving mode, the method further comprising: in the PDCCH on the narrow bandwidth, receiving a Physical Downlink Shared Channel (PDSCH) scheduled for the terminal by the base station and comprising downlink data, the downlink data being less than a preset capacity.














11. The switching method of claim 8, when the terminal is in the narrow-bandwidth receiving mode, the method further comprising: in the PDCCH on the narrow bandwidth, receiving from the base station a feedback acknowledgement signal and a Hybrid Auto Repeat Request (HARQ) process identifier for uplink transmission.
Note: Claim 12 of US Patent No. 11,032,142 is identical to claim 11 of instant application.

12. The switching method of claim 7, when the terminal is in the narrow-bandwidth receiving mode, the method further comprising: in the PDCCH on the narrow bandwidth, receiving from the base station a feedback acknowledgement signal and a Hybrid Auto Repeat Request (HARD) process identifier for uplink transmission.
12. A base station, comprising: a processor, a memory, a transceiver and a bus, the processor, the memory and
the transceiver being connectable through the bus, wherein the transceiver is configured to send and receive a signal and communicate with a terminal, the memory is configured to store a set of program codes, and the processor is configured to call the program codes stored in the memory to execute the following operations:
configuring a switching message for a narrow-bandwidth receiving mode, the switching message comprising time when a terminal is indicated to enter a narrow-bandwidth receiving mode and a position of a narrow bandwidth on a frequency band when the narrow-bandwidth receiving mode is entered;
sending, through the transceiver, the switching message to the terminal to indicate the terminal to switch to the narrow bandwidth specified in the switching message for information reception, the narrow bandwidth being smaller than a system bandwidth; and



sending, through the transceiver, Downlink Control Information (DCI) for the terminal in a Physical Downlink Control Channel (PDCCH) on the narrow bandwidth;
wherein the DCI is located in a User Equipment (UE)-specific search space corresponding to the terminal and is at a Control Channel Element (CCE) aggregation level corresponding to the terminal.
Note: A portion of claim 13 and claim 14 of the US Patent No. 11,032,142 addresses all the limitation(s) of claim 12 of the instant application.
13. A base station, comprising: a processor, a memory, a transceiver and a bus, the processor, the memory and
the transceiver being connectable through the bus, wherein the transceiver is configured to send and receive a signal and communicate with a terminal, the memory is configured to store a set of program codes, and the processor is configured to call the program codes stored in the memory to execute the following operations:
configuring a switching message for a narrow-bandwidth receiving mode, the switching message comprising time when a terminal is indicated to enter a narrow-bandwidth receiving mode and a position of a narrow bandwidth on a frequency band when the narrow-bandwidth receiving mode is entered; sending, through the transceiver, the switching message to the terminal to indicate the terminal to switch to the narrow bandwidth specified in the switching message for information reception, the narrow bandwidth being smaller than a system bandwidth;


14. The base station of claim 13, wherein the processor is further configured to send, through the transceiver, Downlink Control Information (DCI) for the terminal in a Physical Downlink Control Channel (PDCCH) on the narrow bandwidth; and the DCI is located in a User Equipment (UE)-specific search space corresponding to the terminal and is at a Control Channel Element (CCE) aggregation level corresponding to the terminal.







and send, through the transceiver, time information of stopping narrow-band signal detection and restarting signal detection to the terminal, wherein the time information of stopping narrow-band signal detection is sent by the base station to the terminal to indicate the terminal to enter a dormant state at a moment when narrow-band signal detection is stopped.
13. The base station of claim 12, wherein the processor is further configured to pre-configure a duration of narrow-band signal detection of the terminal in the narrow- bandwidth receiving mode and an interval period of the narrow-band signal detection and send, through the transceiver, the duration of the narrow-band signal detection and the interval period of the narrow-band signal detection to the terminal;
Note: The above limitation(s) is recited in the alternate form and thus not addressed by the US Patent No. 11,032,142












or, send, through the transceiver, time information of stopping narrow-band signal detection and restarting signal detection to the terminal.
Note: The portion of claim 13 of US Patent No. 11,032,142 addresses the above limitation(s) of claim 13 of the instant application.
13. A base station, comprising: a processor, a memory, a transceiver and a bus, the processor, the memory and the transceiver being connectable through the bus, wherein the transceiver is configured to send and receive a signal and communicate with a terminal, the memory is configured to store a set of program codes, and the processor is configured to call the program codes stored in the memory to execute the following operations: configuring a switching message for a narrow-bandwidth receiving mode, the switching message comprising time when a terminal is indicated to enter a narrow-bandwidth receiving mode and a position of a narrow bandwidth on a frequency band when the narrow-bandwidth receiving mode is entered; sending, through the transceiver, the switching message to the terminal to indicate the terminal to switch to the narrow bandwidth specified in the switching message for information reception, the narrow bandwidth being smaller than a system bandwidth;
and send, through the transceiver, time information of stopping narrow-band signal detection and restarting signal detection to the terminal,

wherein the time information of stopping narrow-band signal detection is sent by the base station to the terminal to indicate the terminal to enter a dormant state at a moment when narrow-band signal detection is stopped.
14. The base station of claim 13, wherein the processor is further configured to, after
the terminal is switched to the narrow bandwidth specified in the switching message for the information reception, send a frequency band index and a switching delay to the terminal to indicate the terminal to switch to another narrow bandwidth or another system bandwidth; and
the frequency band index is used to indicate a bandwidth that the terminal is to be switched to at different frequency-domain positions, and the switching delay is used to indicate a time offset between a present moment and a moment when the terminal starts signal reception on the bandwidth indicated by the frequency band index.
Note: Claim 15 of the US Patent No. 11,032,142 is identical to claim 14 of the instant application.
15. The base station of claim 13, wherein the processor is further configured to, after the terminal is switched to the narrow bandwidth specified in the switching message for the information reception, send a frequency band index and a switching delay to the terminal to indicate the terminal to switch to another narrow bandwidth or another system bandwidth;
and the frequency band index is used to indicate a bandwidth that the terminal is to be switched to at different frequency-domain positions, and the switching delay is used to indicate a time offset between a present moment and a moment when the terminal starts signal reception on the bandwidth indicated by the frequency band index.
15. The base station of claim 13, wherein the processor is further configured to, when the terminal is in the narrow-bandwidth receiving mode, in the PDCCH on the narrow bandwidth, schedule for the terminal a Physical Downlink Shared Channel (PDSCH) comprising downlink data, the downlink data being less than a preset capacity.
Note: Claim 16 of US Patent No. 11,032,142 is identical to claim 15 of the instant application.
16. The base station of claim 13, wherein the processor is further configured to, when the terminal is in the narrow-bandwidth receiving mode, in the PDCCH on the narrow bandwidth, schedule for the terminal a Physical Downlink Shared Channel (PDSCH) comprising downlink data, the downlink data being less than a preset capacity.
16. The base station of claim 13, wherein the processor is further configured to, when the terminal is in the narrow-bandwidth receiving mode, send in the PDCCH on the narrow bandwidth, through the transceiver, a feedback acknowledgement signal and a Hybrid Auto Repeat Request (HARQ) process identifier for uplink transmission to the terminal.
Note: Claim 18 of US Patent No. 11,032,142 is identical to claim 16 of instant application.
 18. The base station of claim 13, wherein the processor is further configured to, when the terminal is in the narrow-bandwidth receiving mode, send in the PDCCH on the narrow bandwidth, through the transceiver, a feedback acknowledgement signal and a Hybrid Auto Repeat Request (HARD) process identifier for uplink transmission to the terminal.

17. A terminal, comprising:
a processor, a memory, a transmitter, a receiver and a bus, the processor, the memory, the transmitter and the receiver being connected through the bus, wherein the transmitter is configured to transmit a signal, the receiver is configured to receive the signal, the transmitter and the receiver are independently arranged respectively or integrated, the memory is configured to store a set of program codes, and the processor is configured to call the program codes stored in the memory to execute the following operations:
receiving, through the receiver, a switching message, configured by a base station, in a narrow-bandwidth receiving mode, the switching message comprising time when the terminal is indicated to enter the narrow-bandwidth receiving mode and a position of a narrow bandwidth on a frequency band when the narrow-bandwidth receiving mode is entered;
executing switching to the narrow bandwidth specified in the switching message for information reception, the narrow bandwidth being smaller than a system bandwidth;




and receiving, through the receiver, Downlink Control Information (DCI) for the terminal in a Physical Downlink Control Channel (PDCCH) on the narrow bandwidth;
wherein the DCI is located in a User Equipment (UE)-specific search space corresponding to the terminal and is at a Control Channel Clement (CCE) aggregation level corresponding to the terminal.
Note: A portion of claim 19 and claim 20 of the US Patent No. 11,032,142 addresses all the limitation(s) of claim 17 of the instant application.
19. A terminal, comprising:
a processor, a memory, a transmitter, a receiver and a bus, the processor, the memory, the transmitter and the receiver being connected through the bus, wherein the transmitter is configured to transmit a signal, the receiver is configured to receive the signal, the transmitter and the receiver are independently arranged respectively or integrated, the memory is configured to store a set of program codes, and the processor is configured to call the program codes stored in the memory to execute the following operations:
receiving, through the receiver, a switching message, configured by a base station, in a narrow-bandwidth receiving mode, the switching message comprising time when the terminal is indicated to enter the narrow-bandwidth receiving mode and a position of a narrow bandwidth on a frequency band when the narrow-bandwidth receiving mode is entered;
executing switching to the narrow bandwidth specified in the switching message for information reception, the narrow bandwidth being smaller than a system bandwidth;



20. The terminal of claim 19, wherein the processor is further configured to receive, through the receiver, Downlink Control Information (DCI) for the terminal in a Physical Downlink Control Channel (PDCCH) on the narrow bandwidth; and the DCI is located in a User Equipment (UE)-specific search space corresponding to the terminal and is at a Control Channel Clement (CCE) aggregation level corresponding to the terminal.




and receive, through the receiver, time information of stopping narrow-band signal detection and restarting signal detection from the base station, turn off the receiver to enter a dormant state at a moment when the narrow-band signal detection is stopped and turn on the receiver at a moment when the signal detection is restarted.











18. The terminal of claim 17, wherein the processor is further configured to receive, through the receiver, a duration of narrow-band signal detection of the terminal in the narrow-bandwidth receiving mode and an interval period of the narrow-band signal detection, which are pre-configured by the base station, and turn off the receiver in the interval period;
Note: The above limitation(s) is recited in alternate form and thus not addressed by the US Patent No. 11,032,142.














or, receive, through the receiver, time information of stopping narrow-band signal detection and restarting signal detection from the base station, turn off the receiver at a moment when the narrow-band signal detection is stopped and turn on the receiver at a moment when the signal detection is restarted.
Note: The above limitation(s) is addressed by claim 19 of US Patent No. 11,032,142.
19. A terminal, comprising: a processor, a memory, a transmitter, a receiver and a bus, the processor, the memory, the transmitter and the receiver being connected through the bus, wherein the transmitter is configured to transmit a signal, the receiver is configured to receive the signal, the transmitter and the receiver are independently arranged respectively or integrated, the memory is configured to store a set of program codes, and the processor is configured to call the program codes stored in the memory to execute the following operations: receiving, through the receiver, a switching message, configured by a base station, in a narrow-bandwidth receiving mode, the switching message comprising time when the terminal is indicated to enter the narrow-bandwidth receiving mode and a position of a narrow bandwidth on a frequency band when the narrow-bandwidth receiving mode is entered; executing switching to the narrow bandwidth specified in the switching message for information reception, the narrow bandwidth being smaller than a system bandwidth;
and receive, through the receiver, time information of stopping narrow-band signal detection and restarting signal detection from the base station, turn off the receiver to enter a dormant state at a moment when the narrow-band signal detection is stopped and turn on the receiver at a moment when the signal detection is restarted.
19. The terminal of claim 18, wherein the processor is further configured to, after the terminal is switched to the narrow bandwidth specified in the switching message for the information reception, receive, through the receiver, a frequency band index and a switching delay from the base station and execute switching to another narrow
bandwidth or another system bandwidth according to the frequency band index and the switching delay; and the frequency band index is used to indicate a bandwidth that the terminal is to be switched to at different frequency-domain positions, and the switching delay is used to indicate a time offset between a present moment and a moment when the terminal starts signal reception on the bandwidth indicated by the frequency band index.
Note: Claim 21 of the US Patent No. 11,032,142 is identical to claim 19 of the instant application.
21. The terminal of claim 19, wherein the processor is further configured to, after the terminal is switched to the narrow bandwidth specified in the switching message for the information reception, receive, through the receiver, a frequency band index and a switching delay from the base station and execute switching to another narrow bandwidth or another system bandwidth according to the frequency band index and the switching delay; and the frequency band index is used to indicate a bandwidth that the terminal is to be switched to at different frequency-domain positions, and the switching delay is used to indicate a time offset between a present moment and a moment when the terminal starts signal reception on the bandwidth indicated by the frequency band index.
20. The terminal of claim 18, wherein the processor is further configured to, when the terminal is in the narrow- bandwidth receiving mode, receive, in the PDCCH on the narrow bandwidth and through the receiver, a Physical Downlink Shared Channel (PDSCH) scheduled for the terminal by the base station and comprising downlink data, the downlink data being less than a preset capacity;

Note: Claim 22 of the US Patent No. 11,032,142 addresses the above limitation(s)

or the processor is further configured to, when the terminal is in the narrow- bandwidth receiving mode, receive, in the PDCCH on the narrow bandwidth and through the receiver, a feedback acknowledgement signal and Hybrid Auto Repeat Request (HARQ) process identifier for uplink transmission from the base station.
Note: Claim 24 of the US Patent No. 11,032,142 addresses the above limitation(s).
22. The terminal of claim 19, wherein the processor is further configured to, when the terminal is in the narrow-bandwidth receiving mode, receive, in the PDCCH on the narrow bandwidth and through the receiver, a Physical Downlink Shared Channel (PDSCH) scheduled for the terminal by the base station and comprising downlink data, the downlink data being less than a preset capacity.




24. The terminal of claim 19, wherein the processor is further configured to, when the terminal is in the narrow-bandwidth receiving mode, receive, in the PDCCH on the narrow bandwidth and through the receiver, a feedback acknowledgement signal and Hybrid Auto Repeat Request (HARD) process identifier for uplink transmission from the base station.



Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1, 7, 12, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lepp (US PG Pub. No. 2017/0332286) in view of Chen (US PG Pub. No. 2013/0322363) and further in view of You (US PG Pub. No. 2018/0287761).
As per claim 1:
Lepp teaches a switching method (see paragraph [0031], teaches a method of configuring both an AP and dual capable wireless device to operate in either a narrowband or wideband channels), comprising:
…the switching message comprising time when a terminal is indicated to enter the narrow-bandwidth receiving mode (see paragraphs [0034], [0050], [0080], the message received from the AP contains a “legacy Quiet Element” representing the time interval (i.e. quiet interval) during which no transmission occurs in a current channel (i.e. wideband channel). Both the AP and dual-capable wireless device then switch to operate in the narrowband channel during the quiet interval, see paragraph [0043]) and a position of a narrow bandwidth on a frequency band when the narrow-bandwidth receiving mode is entered (see paragraph [0056], the “Extended Quiet Element” contains information such as “a location of a narrowband channel within the wideband channel” as recited in paragraph [0064]);
sending the switching message to the terminal to indicate the terminal to switch to the narrow bandwidth specified in the switching message for information reception (see paragraph [0031], the dual-capable wireless device 116 receives from AP 102 information indicating that the wireless device is to cease transmission in a first channel (i.e. wideband channel) and communicate with the AP in a second channel (i.e. narrowband channel) that is a subset of the first channel), the narrow bandwidth being smaller than a system bandwidth (see paragraph [0034], narrowband channel is a subset of the wideband channel).
Even though Lepp teaches the ability of the access point (AP) to send message to the dual-capable wireless device indicating to cease communication on the wideband channel and resume on a narrowband channel (please see paragraph [0034] for example), the prior art is silent to teach:
… configuring, by a base station, a switching message for a narrow-bandwidth receiving mode.
Chen in a similar field of endeavor (i.e. the prior art is directed to the ability of both the UE and base station to operate in one or more narrow-bands within a system band width, see paragraph [0006]) teaches … configuring, by a base station, a switching message for a narrow-bandwidth receiving mode (see paragraph [0145], the base station selects at least one narrowband from a number of narrow bands partitioned from an available system bandwidth. The base station then signals to the UE information regarding the selected narrow band. The base station starts communication with the UE using the selected narrow band).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the selection of narrow bands (as disclosed in Chen) into Lepp as a way of supporting UEs operating at lower data rates (please see paragraph [0138] of Chen). Furthermore, by operating in narrow band, the battery power consumption of the UE is reduced (please see paragraph [0138] of Chen).
The combination of Lepp and Chen fail to clearly teach and sending Downlink Control Information (DCI) for the terminal in a Physical Downlink Control Channel (PDCCH) on the narrow bandwidth,
wherein the DCI is located in a User Equipment (UE)-specific search space corresponding to the terminal and is at a Control Channel Element (CCE) aggregation level corresponding to the terminal.
You teaches and sending Downlink Control Information (DCI) for the terminal in a Physical Downlink Control Channel (PDCCH) on the narrow bandwidth (see paragraph [0009], discloses the base station transmitting a narrowband physical downlink control channel (N-PDCCH) carrying downlink control information (DCI) to the UE),
wherein the DCI is located in a User Equipment (UE)-specific search space corresponding to the terminal (paragraph [0073], discloses UE configured with a transmission mode 9 may attempt to decode PDCCH candidates of a UE-specific search space (USS) to a DCI format 1A) and is at a Control Channel Element (CCE) aggregation level corresponding to the terminal (see paragraph [0078], discloses a set of control channel elements (CCEs) on which a PDCCH can be located for each UE is defined. The set of PDCCH candidates that the UE is to monitor is defined in terms of search spaces, SSs, where a search space at aggregation level Lϵ{1,2,4,8} is defined by a set of PDCCH candidates. Said search space may be UE-specific SS (USS) and is configured for each individual UE).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of downlink control information (DCI) format in a narrowband PDCCH using at one or more control channel elements (as disclosed in You) into both Lepp and Chen as a way of obtaining sufficient robustness (please see paragraph [0077] of You). Therefore, transmitting DCI in a narrowband PDCCH solves the problem that a legacy PDCCH region may not be sufficient (please see paragraph [0130] of You).
As per claim 7:
Lepp teaches a switching method (see paragraph [0031], teaches a method of configuring both an AP and dual capable wireless device to operate in either a narrowband or wideband channels), comprising:
receiving, by a terminal, a switching message for a narrow-bandwidth receiving mode (see paragraphs [0031], the dual-capable wireless device 116 receives information indicating that the wireless device is to cease communication on the wideband channel and resume on a narrowband channel), and comprising time when the terminal is indicated to enter the narrow-bandwidth receiving mode (see paragraphs [0034], [0050], [0080], the message received from the AP contains a “legacy Quiet Element” representing the time interval (i.e. quiet interval) during which no transmission occurs in a current channel (i.e. wideband channel). Both the AP and dual-capable wireless device then switch to operate in the narrowband channel during the quiet interval, see paragraph [0043]) and a position of a narrow bandwidth on a frequency band when the narrow-bandwidth receiving mode is entered (see paragraph [0056], the “Extended Quiet Element” contains information such as “a location of a narrowband channel within the wideband channel” as recited in paragraph [0064]);
switching to the narrow bandwidth specified in the switching message for information reception (see paragraph [0031], the dual-capable wireless device 116 receives from AP 102 information indicating that the wireless device is to cease transmission in a first channel (i.e. wideband channel) and communicate with the AP in a second channel (i.e. narrowband channel) that is a subset of the first channel), the narrow bandwidth being smaller than a system bandwidth (see paragraph [0034], narrowband channel is a subset of the wideband channel).
Even though Lepp teaches the ability of the access point (AP) to send message to the dual-capable wireless device indicating to cease communication on the wideband channel and resume on a narrowband channel (please see paragraph [0034] for example), the prior art is silent to teach:
the switching message configured by a base station.
Chen in a similar field of endeavor (i.e. the prior art is directed to the ability of both the UE and base station to operate in one or more narrow-bands within a system band width, see paragraph [0006]) teaches the switching message configured by a base station (see paragraph [0145], the base station selects at least one narrowband from a number of narrow bands partitioned from an available system bandwidth. The base station then signals to the UE information regarding the selected narrow band. The base station starts communication with the UE using the selected narrow band).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the selection of narrow bands (as disclosed in Chen) into Lepp as a way of supporting UEs operating at lower data rates (please see paragraph [0138] of Chen). Furthermore, by operating in narrow band, the battery power consumption of the UE is reduced (please see paragraph [0138] of Chen).
The combination of Lepp and Chen fail to clearly teach and receiving Downlink Control Information (DCI) for the terminal in a Physical Downlink Control Channel (PDCCH) on the narrow bandwidth, wherein the DCI is located in a User Equipment (UE)-specific search space corresponding to the terminal and is at a Control Channel Element (CCE) aggregation level corresponding to the terminal.
You teaches and receiving Downlink Control Information (DCI) for the terminal in a Physical Downlink Control Channel (PDCCH) on the narrow bandwidth (see paragraph [0009], discloses the base station transmitting a narrowband physical downlink control channel (N-PDCCH) carrying downlink control information (DCI)),
wherein the DCI is located in a User Equipment (UE)-specific search space corresponding to the terminal (paragraph [0073], discloses UE configured with a transmission mode 9 may attempt to decode PDCCH candidates of a UE-specific search space (USS) to a DCI format 1A) and is at a Control Channel Element (CCE) aggregation level corresponding to the terminal (see paragraph [0078], discloses a set of control channel elements (CCEs) on which a PDCCH can be located for each UE is defined. The set of PDCCH candidates that the UE is to monitor is defined in terms of search spaces, SSs, where a search space at aggregation level Lϵ{1,2,4,8} is defined by a set of PDCCH candidates. Said search space may be UE-specific SS (USS) and is configured for each individual UE).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of downlink control information (DCI) format in a narrowband PDCCH using at one or more control channel elements (as disclosed in You) into both Lepp and Chen as a way of obtaining sufficient robustness (please see paragraph [0077] of You). Therefore, transmitting DCI in a narrowband PDCCH solves the problem that a legacy PDCCH region may not be sufficient (please see paragraph [0130] of You). 
As per claim 12:
Lepp teaches a base station (see Figure 1, AP 102), comprising:
a processor (see Figure 10, paragraph [0119], AP comprise of processor 1002), a memory, a transceiver and a bus, the processor, the memory and
the transceiver being connectable through the bus (see Figure 10, paragraphs [0119]-[0121], AP also comprise of storage medium 1006 and communication interface 1004. Also, all the components within the device are connected via bus), wherein the transceiver is configured to send and receive a signal and communicate with a terminal (see Figure 1, paragraph [0021], AP 102 is configured to communicate with dual capable wireless device 116 via the wideband and narrowband interfaces 104, 106), the memory is configured to store a set of program codes, and the processor is configured to call the program codes stored in the memory to execute the following operations (see paragraphs [0119], [0121], the instructions in the storage medium are executed by processor):
the switching message comprising time when a terminal is indicated to enter a narrow-bandwidth receiving mode (see paragraphs [0034], [0050], [0080], the message received from the AP contains a “legacy Quiet Element” representing the time interval (i.e. quiet interval) during which no transmission occurs in a current channel (i.e. wideband channel). Both the AP and dual-capable wireless device then switch to operate in the narrowband channel during the quiet interval, see paragraph [0043]) and a position of a narrow bandwidth on a frequency band when the narrow-bandwidth receiving mode is entered (see paragraph [0056], the “Extended Quiet Element” contains information such as “a location of a narrowband channel within the wideband channel” as recited in paragraph [0064]);
sending, through the transceiver (see figure 10, paragraph [0119], the AP comprise of communication interface 1004 for communicating over a wireless link), the switching message to the terminal to indicate the terminal to switch to the narrow bandwidth specified in the switching message for information reception (see paragraph [0031], the dual-capable wireless device 116 receives from AP 102 information indicating that the wireless device is to cease transmission in a first channel (i.e. wideband channel) and communicate with the AP in a second channel (i.e. narrowband channel) that is a subset of the first channel), the narrow bandwidth being smaller than a system bandwidth (see paragraph [0034], narrowband channel is a subset of the wideband channel).
Even though Lepp teaches the ability of the access point (AP) to send message to the dual-capable wireless device indicating to cease communication on the wideband channel and resume on a narrowband channel (please see paragraph [0034] for example), the prior art is silent to teach:
configuring a switching message for a narrow-bandwidth receiving mode.
Chen in a similar field of endeavor (i.e. the prior art is directed to the ability of both the UE and base station to operate in one or more narrow-bands within a system band width, see paragraph [0006]) teaches configuring a switching message for a narrow-bandwidth receiving mode (see paragraph [0145], the base station selects at least one narrowband from a number of narrow bands partitioned from an available system bandwidth. The base station then signals to the UE information regarding the selected narrow band. The base station starts communication with the UE using the selected narrow band).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the selection of narrow bands (as disclosed in Chen) into Lepp as a way of supporting UEs operating at lower data rates (please see paragraph [0138] of Chen). Furthermore, by operating in narrow band, the battery power consumption of the UE is reduced (please see paragraph [0138] of Chen).
The combination of Lepp and Chen fail to clearly teach and sending, through the transceiver, Downlink Control Information (DCI) for the terminal in a Physical Downlink Control Channel (PDCCH) on the narrow bandwidth;
wherein the DCI is located in a User Equipment (UE)-specific search space corresponding to the terminal and is at a Control Channel Element (CCE) aggregation level corresponding to the terminal.
You teaches and sending, through the transceiver, Downlink Control Information (DCI) for the terminal in a Physical Downlink Control Channel (PDCCH) on the narrow bandwidth (see paragraph [0009], discloses the base station transmitting a narrowband physical downlink control channel (N-PDCCH) carrying downlink control information (DCI) to the UE);
wherein the DCI is located in a User Equipment (UE)-specific search space corresponding to the terminal (paragraph [0073], discloses UE configured with a transmission mode 9 may attempt to decode PDCCH candidates of a UE-specific search space (USS) to a DCI format 1A) and is at a Control Channel Element (CCE) aggregation level corresponding to the terminal (see paragraph [0078], discloses a set of control channel elements (CCEs) on which a PDCCH can be located for each UE is defined. The set of PDCCH candidates that the UE is to monitor is defined in terms of search spaces, SSs, where a search space at aggregation level Lϵ{1,2,4,8} is defined by a set of PDCCH candidates. Said search space may be UE-specific SS (USS) and is configured for each individual UE).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of downlink control information (DCI) format in a narrowband PDCCH using at one or more control channel elements (as disclosed in You) into both Lepp and Chen as a way of obtaining sufficient robustness (please see paragraph [0077] of You). Therefore, transmitting DCI in a narrowband PDCCH solves the problem that a legacy PDCCH region may not be sufficient (please see paragraph [0130] of You).
As per claim 17:
Lepp teaches a terminal (see Figure 10, wireless node 1000), comprising:
a processor, a memory, a transmitter, a receiver and a bus, the processor, the memory, the transmitter and the receiver being connected through the bus (see Figure 10, processor 1002, memory 1006 and interface 1004 connected via bus), wherein the transmitter is configured to transmit a signal, the receiver is configured to receive the signal, the transmitter and the receiver are independently arranged respectively or integrated (see Figure 1, paragraphs [0021], [0024], dual capable wireless device 116 comprise of both narrowband and wideband interfaces for communicating with the AP), the memory is configured to store a set of program codes, and the processor is configured to call the program codes stored in the memory to execute the following operations (see paragraphs [0119], [0121], the instructions in the storage medium are executed by processor):
receiving, through the receiver (see Figures 1 and 10, paragraph [0119], the dual capable wireless device 116 communicates via said one or more interface(s) 1004), a switching message for a narrow-bandwidth receiving mode (see paragraphs [0031], the dual-capable wireless device 116 receives information indicating that the wireless device is to cease communication on the wideband channel and resume on a narrowband channel), and comprising time when the terminal is indicated to enter the narrow-bandwidth receiving mode (see paragraphs [0034], [0050], [0080], the message received from the AP contains a “legacy Quiet Element” representing the time interval (i.e. quiet interval) during which no transmission occurs in a current channel (i.e. wideband channel). Both the AP and dual-capable wireless device then switch to operate in the narrowband channel during the quiet interval, see paragraph [0043]) and a position of a narrow bandwidth on a frequency band when the narrow-bandwidth receiving mode is entered (see paragraph [0056], the “Extended Quiet Element” contains information such as “a location of a narrowband channel within the wideband channel” as recited in paragraph [0064]);
executing switching to the narrow bandwidth specified in the switching message for information reception (see paragraph [0031], the dual-capable wireless device 116 receives from AP 102 information indicating that the wireless device is to cease transmission in a first channel (i.e. wideband channel) and communicate with the AP in a second channel (i.e. narrowband channel) that is a subset of the first channel), the narrow bandwidth being smaller than a system bandwidth (see paragraph [0034], narrowband channel is a subset of the wideband channel).
Even though Lepp teaches the ability of the access point (AP) to send message to the dual-capable wireless device indicating to cease communication on the wideband channel and resume on a narrowband channel (please see paragraph [0034] for example), the prior art is silent to teach:
the switching message configured by a base station.
Chen in a similar field of endeavor (i.e. the prior art is directed to the ability of both the UE and base station to operate in one or more narrow-bands within a system band width, see paragraph [0006]) teaches the switching message configured by a base station (see paragraph [0145], the base station selects at least one narrowband from a number of narrow bands partitioned from an available system bandwidth. The base station then signals to the UE information regarding the selected narrow band. The base station starts communication with the UE using the selected narrow band).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the selection of narrow bands (as disclosed in Chen) into Lepp as a way of supporting UEs operating at lower data rates (please see paragraph [0138] of Chen). Furthermore, by operating in narrow band, the battery power consumption of the UE is reduced (please see paragraph [0138] of Chen).
The combination of Lepp and Chen fail to clearly teach and receiving, through the receiver, Downlink Control Information (DCI) for the terminal in a Physical Downlink Control Channel (PDCCH) on the narrow bandwidth;
wherein the DCI is located in a User Equipment (UE)-specific search space corresponding to the terminal and is at a Control Channel Clement (CCE) aggregation level corresponding to the terminal.
You teaches and receiving, through the receiver, Downlink Control Information (DCI) for the terminal in a Physical Downlink Control Channel (PDCCH) on the narrow bandwidth (see paragraph [0009], discloses the base station transmitting a narrowband physical downlink control channel (N-PDCCH) carrying downlink control information (DCI));
wherein the DCI is located in a User Equipment (UE)-specific search space corresponding to the terminal (paragraph [0073], discloses UE configured with a transmission mode 9 may attempt to decode PDCCH candidates of a UE-specific search space (USS) to a DCI format 1A) and is at a Control Channel Clement (CCE) aggregation level corresponding to the terminal (see paragraph [0078], discloses a set of control channel elements (CCEs) on which a PDCCH can be located for each UE is defined. The set of PDCCH candidates that the UE is to monitor is defined in terms of search spaces, SSs, where a search space at aggregation level Lϵ{1,2,4,8} is defined by a set of PDCCH candidates. Said search space may be UE-specific SS (USS) and is configured for each individual UE).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of downlink control information (DCI) format in a narrowband PDCCH using at one or more control channel elements (as disclosed in You) into both Lepp and Chen as a way of obtaining sufficient robustness (please see paragraph [0077] of You). Therefore, transmitting DCI in a narrowband PDCCH solves the problem that a legacy PDCCH region may not be sufficient (please see paragraph [0130] of You). 

5.	Claims 2, 8, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lepp in view of Chen and further view of You and Zhang (US PG Pub. No. 2018/0020408).
As per claim 2:
Lepp in view of Chen and further in view of You teaches the switching method of claim 1 with the exception of:
further comprising: pre-configuring a duration of narrow-band signal detection of the terminal in the narrow-bandwidth receiving mode and an interval period of the narrow-band signal detection, and sending the duration of the narrow-band signal detection and the interval period of the narrow-band signal detection to the terminal;
or, sending time information of stopping narrow-band signal detection and restarting signal detection to the terminal.

Zhang teaches further comprising: pre-configuring a duration of narrow-band signal detection of the terminal in the narrow-bandwidth receiving mode and an interval period of the narrow-band signal detection, and sending the duration of the narrow-band signal detection and the interval period of the narrow-band signal detection to the terminal (Note: Limitation is recited in alternate form and thus not addressed by the prior art);
or, sending time information of stopping narrow-band signal detection (see Figure 5, paragraph [0076], UE4 for example, UE4 may receive downlink grant 515-a/515-b in first BW 510-a (i.e. narrowband) after which the narrowband receiver circuitry is turned off. The downlink grant 515a/516-b indicates whether the UE4 is to receive downlink transmission in subsequent resources. The UE4 wideband receiver is then turned on to receive data over wideband of radio frequencies such as 535-b/530 as indicated in figure 5) and restarting signal detection to the terminal (see paragraph [0077], in response to receiving and decoding another downlink grant 515-c, the UE4 may power off the wideband receiver and power on narrowband receiver circuitry to monitor for a subsequent downlink grant 515-d and thus restarting signal detection to the terminal with the subsequent downlink grant 515-d for example being construed as said signal detection upon restart).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the switching between the narrowband and wideband receivers upon receipt of downlink grant from the base station (as disclosed in Zhang) into Lepp, Chen and You as a way of enabling the receiver terminal to conserve power since the receiver terminal only monitors a portion of the narrowband of a system bandwidth (please see paragraph [0035] of Zhang). Therefore, by monitoring only a portion of the system bandwidth, power consumption could be decreased (please see paragraph [0004] of Zhang).
Claims 8, 13 and 18 are rejected in the same scope as claim 2.
6.	Claims 3, 9, 14, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lepp in view of Chen and further in view of You, Zhang and Sartori (US PG Pub. No. 2016/0302092).
As per claim 3:
Lepp in view of Chen and further in view of You and Zhang teaches the switching method of claim 2 with the exception of:
after the terminal is switched to the narrow bandwidth specified in the switching message for the information reception, the method further comprising:
sending a frequency band index and a switching delay to the terminal to indicate the terminal to switch to another narrow bandwidth or another system bandwidth, wherein the frequency band index is used to indicate a bandwidth that the terminal is to be switched to at different frequency-domain positions, and the switching delay is used to indicate a time offset between a present moment and a moment when the terminal starts signal reception on the bandwidth indicated by the frequency band index.
Sartori teaches after the terminal is switched to the narrow bandwidth specified in the switching message for the information reception, the method further comprising:
sending a frequency band index and a switching delay to the terminal to indicate the terminal to switch to another narrow bandwidth or another system bandwidth, wherein the frequency band index is used to indicate a bandwidth that the terminal is to be switched to at different frequency-domain positions (see paragraph [0050], the base station sends a probe response 306 to the UE, the probe response includes both a time command and frequency command. The time command indicating “when to switch to the system bandwidth 304 from the EPDCCH 302”. The system bandwidth 304 is the wideband and the EPDCCH bandwidth 302 is a narrowband, please see figure 3. The probe message 306 also informs the UE what bandwidth(s) to monitor as well as duration about when to switch back to the EPDCCH), and the switching delay is used to indicate a time offset between a present moment and a moment when the terminal starts signal reception on the bandwidth indicated by the frequency band index (see paragraphs [0045], [0050], as explained earlier, the probe response contains time command indicating the time duration to switch from narrowband to wideband as well as frequency information indicating the bandwidth(s) to monitor).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the probe response (as disclosed in Sartori) into Lepp, Chen, You and Zhang as a way of enabling the UE to operate on either narrowband or wideband (please see paragraph [0045] of Sartori for example). Therefore, by implementing such a control information, a UE may be configured to turn off the receiver circuitry thereby conserving power especially when not scheduled during a section of the subframe (please see paragraph [0037] of Sartori).
	Claims 9, 14 and 19 are rejected in the same scope as claim 3.

7.	Claims 4, 5, 10, 15, …are rejected under 35 U.S.C. 103 as being unpatentable over Lepp in view of Chen and further in view of You, Zhang and Lampinnen (US PG Pub. No. 2017/0048885).
As per claim 4:
Lepp in view of Chen and further in view of You and Zhang teaches the switching method of claim 2 with the exception of:
when the terminal is in the narrow-bandwidth receiving mode, the method further comprising: in the PDCCH on the narrow bandwidth, scheduling for the terminal a Physical Downlink Shared Channel (PDSCH) comprising downlink data, the downlink data being less than a preset capacity.
Lampinnen teaches when the terminal is in the narrow-bandwidth receiving mode (see Figure 7A, the MTC UE is scheduled to receive downlink control channel PDCCH 730 in narrowband 720e and thus in the narrow-bandwidth receiving mode), the method further comprising: in the PDCCH on the narrow bandwidth, scheduling for the terminal a Physical Downlink Shared Channel (PDSCH) comprising downlink data, the downlink data being less than a preset capacity (see Figures 7A, 7B, paragraphs [0072], [0073], the MTC UE is scheduled to receive downlink control channel PDCCH followed by downlink data channel PDSCH for downlink data. The respective figures also shows that the PDSCH occupies a resource region within a narrowband and thus less than a preset capacity).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of downlink control channel (as disclosed in Lampinnen) into Lepp, Chen, You and Zhang as a way of enabling the UE to communicate with the base station over the PDSCH (please see paragraphs [0089], [0091] of Lampinnen). Thus, scheduling downlink control channels helps, in reducing the number of simultaneous decoding (please see paragraph [0015] of Lampinnen).
As per claim 5:
Lepp in view of Chen and further in view of You, Zhang and Lampinnen teaches the switching method of claim 4.
The combination of Lepp, Chen, You and Zhang does not explicitly disclose wherein a frequency-domain resource of the PDSCH is located within the narrow bandwidth, and the DCI sent in the PDCCH on the narrow bandwidth comprises a resource index corresponding to the frequency- domain resource allocated for the PDSCH and comprises a Modulation and Coding Scheme (MCS) for the downlink data.
Lampinnen teaches wherein a frequency-domain resource of the PDSCH is located within the narrow bandwidth (see Figures 7A, 7B, PDSCH is located in narrowbands), and the DCI sent in the PDCCH on the narrow bandwidth comprises a resource index corresponding to the frequency- domain resource allocated for the PDSCH and comprises a Modulation and Coding Scheme (MCS) for the downlink data (see Figure 4, paragraph [0067], the DCI 410 sent to the UE comprise of MCS, resource block assignment information and also information used to transport downlink or uplink).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of downlink control channel (as disclosed in Lampinnen) into Lepp, Chen and Zhang as a way of enabling the UE to communicate with the base station over the PDSCH (please see paragraphs [0089], [0091] of Lampinnen). Thus scheduling downlink control channels helps, in reducing the number of simultaneous decoding (please see paragraph [0015] of Lampinnen).
Claims 10 and 15 are rejected in the same scope as claim 4.

8.	Claims 6, 11, 16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lepp in view of Chen and further in view of You, Zhang and You (US PG Pub. No. 2019/0174327), hereinafter referred to You’327.
As per claim 6:
Lepp in view of Chen and further in view of You and Zhang teaches the switching method of claim 2 with the exception of:
when the terminal is in the narrow-bandwidth receiving mode, the method further comprising: in the PDCCH on the narrow bandwidth, sending a  feedback acknowledgement signal and a Hybrid Auto Repeat Request (HARQ) process identifier for uplink transmission to the terminal.
You’327 teaches when the terminal is in the narrow-bandwidth receiving mode, the method further comprising: in the PDCCH on the narrow bandwidth, sending a  feedback acknowledgement signal and a Hybrid Auto Repeat Request (HARQ) process identifier for uplink transmission to the terminal (see paragraph [0206], discloses data for PDSCH/PUSCH scheduled by a control channel (PDCCH), the HARQ process ID may be determined based on the frequency position at which the data is transmitted).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of You’327 into Lepp, Chen, You and Zhang. The motivation for doing so would be to decrease the latency/ compered to legacy system (please see paragraph [0006] of You’327).
	Claims 11, 16 and 20 are rejected in the same scope as claim 6.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE AKWASI MENSAH whose telephone number is (571)270-7183. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRINCE AKWASI. MENSAH
Examiner
Art Unit 2474



/PRINCE A MENSAH/            Examiner, Art Unit 2474

/BENJAMIN H ELLIOTT IV/            Primary Examiner, Art Unit 2474